DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Response to Amendment
This action is in response to the Amendment filed on 11/05/2020.  Claims 1, 2, 11, 12, 18, and 19 have been amended.  Claims 10 and 17 have been cancelled. Claims 1-9, 11-16, and 18-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the limitation “a gateway controller configured to determine that a website meets a popularity condition based on information pertaining to requests for access to content present at the website and identify a website that meets the popularity condition and identify  link accessible data that meets the popularity condition that meets the  popularity condition, the link accessible data being retrieved via a weblink at the website, the website and  the link accessible data meeting the popularity condition when the gateway controller has received a predetermined number of requests for each of the website and the link accessible data from the plurality of remote locations, generate website content data by combining website content from the  website and the link accessible data, and control the gateway transceiver to transmit the combined website content from the website and the link accessible data to the plurality of remote locations via a broadcast communication.” is indefinite.  The portion “determine that a website meets a popularity condition based on information pertaining to requests for access to content present at the website” is unclear.  This is because the portion is followed by “identify a website that meets the popularity condition”.  The manner in which the claim is written renders it unclear as to the number of websites that are determined/identified to have met the popularity condition.  For example, the added “determine that a website…” portion may be interpreted as a first website, while the “identify a website…” may be interpreted as a second website. Also, how does “determine that a website meets a popularity condition” differ from “identify a website that meets the popularity condition”?
Further, the limitation as a whole is unclear.  The manner in which the limitation is written renders it difficult to read and to comprehend what is actually being positively claimed.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.) For example (illustrative purposes only):
A gateway transceiver configured to [first transceiver function]
A gateway controller configured to:
[first controller function]
[second controller function]
Wherein the gateway transceiver is further configured to [second transceiver function]
For sake of examination, in light of the specification, the Examiner interprets the limitation as (in laymen’s terms) combining popular content and transmitting the combined content to users.
Claims 11 and 18 feature limitations similar to claim 1 and are therefore rejected using the same rationale.
Dependent claims are rejected as well due to inheriting the limitations of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-9, 11-13, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan (US 2015/0156246) in view of Zhang (US 2010/0313149), and alternatively in view of O’Shaugnessy (US 7,814,425) 
Regarding claim 1, Avellan discloses A communication network comprising: 
a gateway transceiver configured to communicate with a plurality of remote locations via the communication network.  Avellan discloses a system that communicates data to user computers via gateway platforms and a broadcast device (Para. [0015] 
In light of the 112 rejection, Avellan does not fully disclose a gateway controller configured to determine that a website meets a popularity condition based on information pertaining to requests for access to content present at the website and identify a website that meets the popularity condition and identify  link accessible data that meets the popularity condition that meets the  popularity condition, the link accessible data being retrieved via a weblink at the website, the website and  the link accessible data meeting the popularity condition when the gateway controller has received a predetermined number of requests for each of the website and the link accessible data from the plurality of remote locations, generate website content data by combining website content from the  website and the link accessible data, and control the gateway transceiver to transmit the combined website content from the website and the link accessible data to the plurality of remote locations via a broadcast communication.  Avellan discloses a system which determines which websites are most frequently accessed, and determines to transmit the websites as broadcast data (Para. [0031]). generate website content data by combining website content from the website and the link accessible data.  In light of the 112 rejection,  Zhang teaches a system wherein subsections of multiple websites are selected and added to a single aggregated website (see at least Abstract, and Figs. 3-5 and associated text).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Avellan to combine content from multiple websites as taught by Zhang since a user may be interested in content from multiple web pages, and the system would prevent the need for the user to visit each site individually (Para. [0001]). Alternatively, O’Shaugnessy teaches this limitation. O’Shaugnessy teaches a system wherein a second web page (i.e. link accessible data) made accessible through links on a first web page is prefetched and at thumbnail preview of the second web page is displayed on the first web page (i.e. link accessible data is combined with web page) (see at least Figs. 3-4, and Col. 5, Lines 15-67, and Col. 6 Lines 32-45).It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Avellan to utilize the teachings of O’Shaugnessy since it would allow the user to preview content available on a second webpage while still browsing the first webpage (Col. 5).
Claims 11 and 18 feature limitations similar to those of claim 1 and are therefore rejected using the same rationale.
Regarding claim 2, Avellan discloses The communication network according to claim 1, wherein the gateway controller is configured to periodically update the website content data by generating updated website content data based on updated website data for the website and updated link accessible data, and control the gateway transceiver to transmit the updated website content data to the plurality of remote locations via a broadcast communication.  Avellan discloses the updating and broadcasting of information from a website to user computers (Para. [0030]).
Claim 12 features limitations similar to those of claim 2 and is therefore rejected using the same rationale.
Regarding claim 3, Avellan discloses The communication network according to claim 1, wherein the gateway controller is configured to generate a plurality of website content data, each based on respective website data for a website and respective link accessible data at the website, and control the gateway transceiver to transmit the plurality of website content data to the plurality of remote locations via a broadcast communication.  Avellan discloses imaging web pages to place them in a format suitable for broadcasting, and the imaging of tag data that includes selectable links (See Paras. [0024]-[0025]).  Avellan also discloses the transmission of the imaged web pages to user computers (Para. [0024).
Claim 13 features limitations similar to those of claim 3 and is therefore rejected using the same rationale.
Regarding claim 7, Avellan discloses The communication network according to claim 1, wherein the gateway transceiver is configured to establish a satellite communication link to communicate with the plurality of remote locations via the communication network.  Avellan discloses sending imaged web pages via a satellite (Para. [0023]).
Claim 15 features limitations similar to those of claim 7 and is therefore rejected using the same rationale.
Regarding claim 8, Avellan discloses The communication network according to claim 1, further comprising a plurality of local terminals disposed at the remote locations, each of the local terminals being configured to access a storage that is configured to store the website content data transmitted to the remote locations by the gateway transceiver.  Avellan discloses user computer devices checking a local storage device for information regarding requested web pages (Para. [0028]).
Regarding claim 9, Avellan discloses The communication network according to claim 8, wherein each of the local terminals is configured to provide the website content data from the storage without accessing the communication network in response to receiving a request for the website.  Avellan discloses a user computer checking a local storage device for information, and if the information has been previously broadcast and stored in the storage device, displaying the information in a browser (i.e. without accessing communication network). (Para. [0028]).
Regarding claim 16, Avellan discloses the method according to claim 11, further comprising:
storing the website content data transmitted to the remote locations in a respective storage associated with a respective network user terminal disposed at each of the remote locations; and 
operating a local server at the local user terminal to provide the website content data from its storage without accessing the gateway in response to receiving a request for the website. 
Avellan discloses a user computer checking a local storage device for information, and if the information has been previously broadcast and stored in the storage device, displaying the information in a browser (i.e. without accessing gateway). (Para. [0028]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of Zhang and alternatively O’Shaugnessy, and in further view of Bellwood (US 2009/0216769)
Regarding claim 4, Avellan, Zhang, and O’Shaugnessy do not disclose The communication network according to claim 1, wherein the gateway controller is further configured to include in the website content data a local access indicator that indicates to local terminals at the remote locations that the local terminals are to make the website content data available to users from the local terminals.  Bellwood teaches a system wherein a user’s access to content is determined by a web service server’s review of usage rights of the content (Paras. [0033], [0060]).  It would have been obvious to one of ordinary skill in the art to modify Avellan, Zhang, and O’Shaugnessy to allow access to content based on usage rights since it would regulate the use of content (Para. [0010]).

Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of Zhang and alternatively O’Shaugnessy, and in further view of Debois (US 2015/0213493)
Regarding claim 5, Avellan and O’Shaugnessy do not fully disclose the communication network according to claim 1, wherein the gateway controller is further configured to analyze website access request activity by the remote locations to identify an interest characteristic associated with the remote locations, control the transceiver to retrieve advertising content based on the interest characteristic, and control the transceiver to transmit, via a broadcast communication, the advertising content to the plurality of remote locations associated with the interest characteristic.  Avellan discloses a system that determines how information will be sent to user computers based on the popularity of the information, based on the tracking which advertising content.  Debois teaches the selection of advertising content for presentation (Para. [0014]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan, Zhang, and O’Shaugnessy to provide advertising content as taught by Debois since it would provide capabilities for providing various types of transmitted content.
Claim 14 features limitations similar to those of claim 5 and is therefore rejected using the same rationale.
Claim 19 features limitations similar to those of claims 5 and 9 and is therefore rejected using the same rationale.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of Zhang and alternatively O’Shaugnessy, and in further view of Khedouri (US 2008/0178238).
Regarding claim 6, Avellan, Zhang, and O’Shaugnessy do not disclose the communication network according to claim 1, wherein the gateway controller is further configured to include encryption information in the website content data to restrict access to the website content data at the remote locations.  Khedouri discloses the delivery of content that is delivered to a user device in encrypted form and wherein the content is accessed by the device by a private key that is able to decode the encryption (Paras. [0020], [0057]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan, Zhang, and 
Regarding claim 20, Avellan, Zhang, and O’Shaugnessy do not disclose The communication network user terminal according to claim 18, wherein the controller is further configured to store the website content data as encrypted website content data in the storage, and to decrypt the encrypted website content data in response to a key to provide the website content data from the storage.  Khedouri discloses the delivery of content that is delivered to a user device in encrypted form and wherein the content is accessed by the device by a private key that is able to decode the encryption (Paras. [0020], [0057]), and wherein the devices are dedicated to the storage of the content/files (Para. [0040]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan, Zhang, and O’Shaugnessy to encrypt the data as taught by Khedouri since it would ensure that any intercepted data would be useless to the interceptor (Para. [0057]).
Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 U.S.C. 112 have been considered but are not persuasive.  Applicant argues with substance:
Applicant argues that amendments have resolved 112 issues.  The Examiner respectfully disagrees since the amendments have in fact created additional issues with the claims as explained in the body of the rejection above.
Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues with substance:
Applicant argues that O’Shaugnessy does not disclose a website and link accessible data both meeting a popularity condition.  The Examiner agrees since O’Shaugnessy was not the reference cited for determining that websites and link accessible data meet a popularity condition.  Reference Avellan was cited as determining the popularity of websites while O’Shaugnessy served as an alternative reference for the limitation generate website content data by combining website content from the website and the link accessible data.
Applicant again argues that the content of Zhang is not “link accessible data”.  The Examiner respectfully disagrees.  First, the Examiner notes that the specification provides no definition of “link accessible data”.  Therefore by broadest reasonable interpretation, the Examiner interprets the term meaning “data that is accessible by links”.  Zhang discloses the aggregation of subsections of multiple web pages.  A “web page” is defined as “a hypertext document connected to the World Wide Web”.  Further, “hypertext” is defined as “text that links to other information” (see at least https://techterms.com/definition/hypertext).  Therefore, it is apparent that the subsections of the web pages of Zhang are accessible by links and therefore “link accessible data”.  Zhang is indeed found to teach the limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosenstein (US 2011/0055314); requests a full page load after a predetermined number of requests (Para. [0031])
Gao (US 2011/0307561); teaches distribution of popular content (Paras. [0044]-[0046])
Yahoo Buzz Launches: Popular Stories To Go On Yahoo Homepage by Michael Arrington; discloses Yahoo arranging news stories from linked 3rd party sites on homepage based on popularity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 







/KYLE G ROBINSON/Examiner, Art Unit 3681       

                                                                                                                                                                                                       /SAM REFAI/ Primary Examiner, Art Unit 3681